445 S.W.2d 743 (1969)
Charles Ray STUART, Appellant,
v.
The STATE of Texas, Appellee.
No. 42452.
Court of Criminal Appeals of Texas.
October 22, 1969.
No attorney on appeal for appellant.
Jim Vollers, State's Atty., Austin, for the State.

OPINION
ONION, Judge.
The offense is driving while intoxicated; the punishment, 10 days in the county jail and a $200 fine.
We are confronted with the same problem that we were confronted with in Bedell v. State, Tex.Cr.App., 443 S.W.2d 850 and cases there cited.
It appears from the record that the sentence was untimely and improperly pronounced. See Article 42.03, Vernon's Ann. C.C.P. If, however, sentence was properly pronounced, then notice of appeal was not given within ten days thereof as required by Article 44.08, V.A.C.C.P.
It is clear that for either reason the appeal must be dismissed.
It is so ordered.